SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period to Commission File Number: 33-76228 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Heartland Financial USA, Inc. 2006 Employee Stock Purchase Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Heartland Financial USA, Inc. 1398 Central Avenue Dubuque, IA52001 REQUIRED INFORMATION The Heartland Financial USA, Inc. 2006 Employee Stock Purchase Plan is not subject to the Employee Retirement Income Security Act of 1974, as amended.Accordingly, the audited financial statements prepared in accordance with the instructions to Form 11-K are provided as Exhibit 99.1 to this Form 11-K. SIGNATURES The Plan Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HEARTLAND FINANCIAL USA, INC. 2 BY: /s/ John K. Schmidt John K. Schmidt Executive Vice President Chief Operating Officer and Chief Financial Officer Date:June 27, 2007 HEARTLAND FINANCIAL USA, INC. 2 EXHIBIT INDEX TO ANNUAL REPORT ON FORM 11-K Exhibit No.Description 23 Independent Auditors’ Consent 99.1Financial Statements
